Citation Nr: 1429311	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable rating for hearing loss.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1969 and from November 1990 to May 1991.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded this matter in October 2013.

FINDINGS OF FACT

The Veteran's hearing loss has not been recorded with the Maryland CNC test with more than an average 49 decibel loss in the right ear, 41 decibel loss in the left ear, or less than 96 percent speech discrimination in either ear.  


CONCLUSION OF LAW

The criteria to establish entitlement to an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2009, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hearing loss in August 2009 and January 2014.  There is no indication or assertion that these examinations were inadequate.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) provided a current VA examination for the Veteran's hearing loss and contacted a private evaluator to determine if the evaluations implemented the Maryland CNC test.  Contacts at the private provider's office could not determine which test was used for the hearing evaluations.  VA made all reasonable efforts to determine this information until the results were found to be unobtainable.  In so doing, the AOJ substantially complied with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  Further, all applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Veteran's hearing loss does not merit a compensable rating.  See 38 C.F.R. § 4.85.

The Veteran's hearing was recorded with a puretone threshold average of 49 decibels in the right ear and 41 decibels in the left ear with speech recognition of 96 percent in both ears in a January 2014 VA examination.  In an August 2009 VA examination, the Veteran's puretone threshold average was 47.5 decibels in the right ear and 37.5 decibels in the left ear with speech recognition of 96 percent in the right ear and 100 percent in the left ear.  A private evaluation from January 2009 recorded average puretone threshold in the right ear as 80 decibels and in the left ear as 75 decibels.  The same record shows an evaluation from October 2010 with puretone threshold average as 75 decibels in both ears.  Hearing loss recorded by the Hearing and Balance Center showed less severe hearing than VA examinations and will not be discussed further.  

The results of the January 2009 and October 2010 private evaluations are not applicable for VA rating purposes because they do not employ the Maryland CNC speech recognition test.  See 38 C.F.R. § 4.85(a).  There is no indication on the medical record that either of these evaluations used the Maryland CNC speech recognition test.  To the contrary, in a June 2011 letter, that private evaluator noted the use of the National/International Standard test.  Additionally, in the letter, the private evaluator reported less severe results than those recorded in the above mentioned document.  Both results are purported to have been taken on October 4, 2010.  However, the results in the June 2011 letter show puretone average loss of 28 percent in the left ear and 36 percent in the right ear.  These measurements are more consistent with the measurements from VA examinations.  In any case, the private measurements that do not use the Maryland CNC test are not for consideration for VA rating purposes.  See 38 C.F.R. § 4.85(a).

Based on the results of puretone threshold and Maryland CNC speech recognition tests, the Veteran's hearing does not merit a higher rating.  The January 2014 VA examination results show the most severe hearing loss and will be used in this analysis.  Combining the right ear 49 decibel average with the 96 percent speech recognition yields a I in Table VI.  See 38 C.F.R. § 4.85.  Combining the left ear 41 decibel average with the 96 percent speech recognition also yields a I in Table VI.  See id.  Two I's combine for a zero, or non-compensable, rating in Table VII.  See id.  Therefore, hearing loss warrants a non-compensable rating, only.  See id.   

The Board has considered the Veteran's, his wife's, and his son's lay statements regarding his hearing loss.  In such statements, he reported having difficulty in conversations at work and home, particularly if there was background noise.  His wife and son reported his difficulty hearing in conversations and a need for him to be facing the speaker to hear well. 

The Veteran and his family are competent to report symptoms of his disability that are observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds them credible as the statements are detailed and consistent.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, as they directly address the rating criteria for the Veteran's hearing loss.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hearing loss symptoms are fully contemplated by the schedular rating criteria.  Specifically, his hearing loss was measured and rated based on puretone threshold average and speech discrimination.  While lay statements report difficulty hearing in conversations and with background noise, these statements are typical of hearing loss claims and do not present an unusual disability picture.  Therefore, the rating schedule is adequate to evaluate his disability picture.  Moreover, there are no related factors such as frequent periods of hospitalization or marked interference with employment, as he continues to work.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


